
	

114 HRES 484 IH: Congratulating the Government and people of the Republic of Turkey as they celebrate Republic Day, and for other purposes.
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Chabot submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Congratulating the Government and people of the Republic of Turkey as they celebrate Republic Day,
			 and for other purposes.
	
	
 Whereas every year on October 29, Turkey celebrates Republic Day, commemorating the day when Turkey became a republic;
 Whereas, on October 29, 1923, the Republic of Turkey was formally established and Mustafa Kemal Ataturk, the visionary leader of modern Turkey, became its first President;
 Whereas Turkey is a secular, pluralistic, westward-looking democracy with a predominantly Muslim population;
 Whereas the United States and Turkey have been close friends and allies for more than half a century, sharing common values of democracy, diversity, tolerance, social mobility, and the separation of religious and civic life;
 Whereas Anatolia, home of the Republic of Turkey, has been a cradle of civilizations for millennia; Whereas the city states of the Lycian Federation, located in Patara, Turkey, inspired the Founding Fathers of the United States as they wrote the Constitution of the United States;
 Whereas for decades Turkey has stood as the bulwark of the North Atlantic Treaty Organization (NATO) on the southeastern flank of the Alliance and guarded a long common border with the former Soviet Union;
 Whereas since the end of the Cold War, Turkey has become an important partner of the United States in facing 21st century challenges such as international terrorism, ethnic and religious extremism and fundamentalism, energy security and diversity, the proliferation of weapons of mass destruction, and international organized crime including drug and human trafficking;
 Whereas Turkey is a mature democracy with a well-established record of conducting free and fair elections, most recently parliamentary elections on June 7, 2015;
 Whereas Turkey has the 18th largest economy in the world; Whereas in 2013, Turkey was the 26th largest market for United States exports, totaling $12,100,000,000 and representing an increase of 316 percent over 2003;
 Whereas in 2013, Turkey was the 41st largest source of United States imports, totaling $6,700,000,000 and representing an increase of 76 percent over 2003;
 Whereas Turkey’s membership in the European Union would further enhance its stature as a robust member of the transatlantic community;
 Whereas in August 2015, after many months of discussions the United States and Turkey concluded an agreement for working cooperatively to combat Daesh/ISIS terrorists in Syria and Iraq, including providing access to Incirlik Airbase for United States aircraft undertaking airstrikes against targets in Syria;
 Whereas the conflict in neighboring Syria has been especially burdensome to Turkey as it relates to the growing population of refugees who have fled to Turkey from Syria and now number more than 2,000,000 people costing the Government of Turkey $7,600,000,000 to provide the necessary economic and social services to this population;
 Whereas according to the United Nations High Commissioner for Refugees (UNHCR), Turkey is now the largest refugee-hosting country in the world;
 Whereas Turkish Americans are an important part of the fabric of the United States, as evidenced by their contributions to the arts, science, academia, and business; and
 Whereas Turkish Americans serve as goodwill ambassadors promoting greater understanding between the United States and Turkey, by educating people in the United States about Turkey’s rich cultural heritage, and the importance of the strategic partnership to advance mutual interests between the United States and Turkey: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Republic of Turkey as one of the most important strategic partners of the United States;
 (2)expresses appreciation for Turkey’s contribution to global efforts to combat international terrorism particularly Daesh/ISIS;
 (3)acknowledges the unique political, economic, and social challenges confronting Turkey from the influx of refugees that the ongoing conflicts in neighboring Iraq and Syria have caused; and
 (4)congratulates the Government and people of Turkey as they celebrate Republic Day.  